                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

TOMMY HOPKINS                                                                         PLAINTIFF

V.                                                        CIVIL ACTION NO.: 1:18-CV-2-SA-RP

FEDERAL EXPRESS CORPORATION and
DEREK RODRIGUEZ                                                                      DEFENDANTS

                       JUDGMENT OF DISMISSAL WITH PREJUDICE

       THIS CAUSE having come before this Court on motion of the parties ore tenus to dismiss

the Plaintiff’s cause of action with prejudice, and this Court, having considered the same and being

fully advised in the premises and it appearing that this entire cause, has been resolved between and

among the parties, is of the opinion that said motion is well taken and should be, and the same is

hereby, granted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this cause be, and the same is

hereby, dismissed with prejudice, with all parties to bear their respective costs.

       SO ORDERED AND ADJUDGED, this the 5th day of October, 2018.


                                              /s/ Sharion Aycock
                                              UNITED STATES DISTRICT COURT JUDGE


AGREED AND APPROVED:

/s/ James R. Franks, Jr.
JAMES R. FRANKS, JR., ESQ., - MS BAR #100156
Attorney for Plaintiff

/s/ Robert F. Stacy, Jr.
ROBERT F. STACY, JR., ESQ., - MS BAR #7764
Attorney for Defendants
